710 S.E.2d 40 (2011)
Jeannette PARROTT (Kriss)
v.
Jay Lawrence KRISS.
No. 519P10.
Supreme Court of North Carolina.
June 15, 2011.
Robert J. McAfee, for Jeannette Parrott (Kriss).
Jill Jackson, Raleigh, for Kriss, Jay Lawrence.
William W. Gerrans, Kinston, for Parrott (Kriss).


*41 ORDER

Upon consideration of the petition filed by Defendant on the 14th of December 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."